Title: John Adams to Charles Adams, 30 March 1777
From: Adams, John
To: Adams, Charles


     
      Philadelphia March 30 1777
     
     Yesterday, I took a Walk upon the Wharves, to see the Navigation. The new Frigate called The Delaware, is hawled off, into the stream and is ready to sail. Captain Alexander is to command her. She makes a fine Appearance.—I then went to the House of one Humphreys an ingenious shipwright and found him making a Model of a seventy four Gun Ship. He has nearly compleated it. You see every Part of the Ship, in its just Proportion in Miniature. After this Model the new seventy four Gun Ships are to be built, one at Portsmouth, one at Boston and one here.
     I then went to the Foundery of brass Cannon. It is in Front street in Southwark, nearly opposite to the Sweedes Church. This Building was formerly a China Manufactory, but is now converted into a Foundery, under the Direction of Mr. Biers Byers, late of New York. Here is an Air furnace, in which they melt the Metal. There is a great deep Cavern dugg in the Ground in which they place the Mould into which they pour the melted Metal, and thus they cast the Gun in a perpendicular Position. Several brass six Pounders newly cast, were lying there, and several old ones, to be cast over.
     There is another Man, one King, who lives in Front street, at the Corner of Norris’s Ally, who casts Patterara’s and Howitzers.
     Thus you see, that a Foundation is laying, in Arts, and Manufactures, of a rising State. May you enjoy the Fruits of it, in greater Tranquility of Mind, than your Father has enjoyed, while it is laying.
    